Citation Nr: 1644305	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  11-19 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period from July 30, 2009 to April 2, 2016.

2. Entitlement to a rating in excess of 70 percent for PTSD from April 3, 2016.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the RO. 

In April 2016, the RO assigned an increased 70 percent rating for the PTSD effective from April 3, 2016. As higher schedular ratings for the PTSD are possible and the Veteran has not withdrawn the appeals, these claims remain before the Board on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified before the undersigned in a July 2016 video-conference hearing. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. From July 30, 2009 to April 2, 2016 , the service-connected PTSD is shown to approximate occupational and social impairment in most areas, principally by symptoms of panic attacks, impaired judgment, impaired abstract thinking, disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.     

2. Total occupational and social impairment is not demonstrated.


CONCLUSIONS OF LAW

1. The criteria for the assignment of a 70 percent rating for the service-connected PTSD have been approximated for the period from July 30, 2009 to April 2, 2016. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).

3. The criteria for a rating in excess of 70 percent for the service-connected PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letters sent to the Veteran in August 2009 and March 2010. The claim was last adjudicated in April 2016.

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded multiple VA examinations in connection with his claims for increased rating. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations obtained are adequate with regard to the increased rating claims on appeal because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 





Increased Rating - PTSD 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here, the Grave's Disease, chronic ulcerative colitis and PTSD disabilities have not significantly changed and uniform evaluations are warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

The Veteran alleges that his PTSD meets the criteria for a higher rating. The rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411. However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders. See 38 C.F.R. § 4.130.

Under the formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." 

GAF scores between 51 and 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation or school functioning (e.g., few friends, conflicts with peers or co-workers). 

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). 

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).  

The April 2010 report of VA examination reflects the Veteran's complaint of having a daily depressed mood accompanied by anhedonia, aconcentration, amotivation, anergia, hopelessness and transient suicidal thoughts. The Veteran reported that he was married for 35 years and had five adult children. He stated, "I hardly ever talk to them, I just go home and watch TV." Watching television and drinking beer were the only activities and leisure pursuits he was engaged in. He could not name any other social activity that he participated in. He reported that he usually consumed approximately 9 beers per day. His current psychosocial functioning was described as poor as he avoided most social activities.

On mental status examination, the Veteran was clean, neatly groomed and appropriately dressed. Psychomotor activity and speech were unremarkable. His affect was flat and guarded and his mood was anxious. He was unable to perform serial 7's or spell a word forward and backward. Thought process and thought content were unremarkable and he had no evidence of delusions. He understood the outcome of his behavior and his intelligence was described as average. He did not experience hallucinations and did not display inappropriate behavior. He could not interpret proverbs appropriately. He did not demonstrate any obsessive/ritualistic behavior. He experienced panic attacks approximately twice per week in response to stress. There was no presence of homicidal thoughts but he did passively think of suicide, particularly when a skin his rash itched. He had good impulse control and no episodes of violence. He was able to maintain minimum personal hygiene and had no problems with activities of daily living. His memory was intact.

Symptoms of his PTSD included recurrent and intrusive distressing recollections, recurrent and distressing dreams, avoidant behavior, diminished interest or participation in significant activities, feeling of detachment or estrangement from others, restricted range of affect, sleep difficulty, irritability or outbursts of anger, concentration difficulty, hypervigilance and exaggerated startle response.

The Veteran was employed as a mail carrier (20 years). Related to his occupational functioning, the Veteran reported decreased concentration and poor social interaction. The psychologist summarized that the Veteran had withdrawn from almost all social interactions and had twice weekly panic attacks. Additionally, the Veteran was almost always depressed and he had occasional suicidal ideation. The psychologist concluded that the Veteran's PTSD was productive of occupational and social functioning with reduced reliability and productivity due to panic attacks, impaired judgment, impaired abstract thinking, disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. A GAF score of 60 was assigned.

The April 2016 report of VA examination reflects the psychologist's assessment that the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood. The Veteran lived with his wife (of 40 years) along with some of his adult children and grandchildren. He retired from the United States Postal Service in 2015. He reported that he drank 8 beers per day.

Symptoms of his PTSD then included depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, flattened affect, disturbances of motivation and mood and suicidal ideation. His appearance, behavior and mental stats were within normal limits.

The law does not require that an exhaustive list of symptoms be met in order to grant an increased rating for the psychiatric disorder. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, the Veteran has not reported, nor does the evidence suggest that he has difficulty in speech or thought or neglect of appearance or hygiene as would warrant a 70 percent rating. However, he has demonstrated other manifestations and effects such as panic attacks, suicidal ideation and inability to establish and maintain effective relationships evidenced by his withdrawn from almost all social interactions. His explosive outbursts (with family members, co-workers and supervisors) and irritability (See July 2011 Substantive Appeal) suggests that he has impaired impulse control - supportive of a 70 percent rating from July 30, 2009. When viewed in a light most favorable to the Veteran, he appears to have difficulty in "most" functional areas due to the frequency, severity and duration of his symptoms. Thus, a 70 percent rating is assigned for the period of the appeal from July 30, 2009 to April 2, 2016.

At no time has the Veteran demonstrated gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, inability to perform activities of daily living, disorientation, impairment of memory or persistent danger of hurting others. While the Veteran has described some passive suicidal ideation, there has never been a demonstration of any intent or plan. Thus he has not demonstrated a persistent danger to himself. For these reasons, a rating in excess of 70 percent for the PTSD is not warranted. 

The Board has considered whether referral for extraschedular evaluations is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

The symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships is included in the criteria found in the rating schedule for PTSD. Because the schedular rating criteria is adequate to rate the disability, the other two steps in the analysis of extra-schedular ratings need not be reached. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155. " Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. In this case, a comparison of the Veteran's symptoms and functional impairments resulting from his disability with the pertinent schedular criteria does not show that his service-connected PTSD at issue present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

The occupational and social impairment is specifically contemplated by the criteria discussed above, including the effect of the Veteran's PTSD on his occupation and daily life. In the absence of exceptional factors associated with the disability, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. Further, the issue of a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) is not reasonably raised by the record. Therefore, it is not part of the rating appeal. Rice v. Shinseki, 22 Vet. App. 447   (2009).

(ORDER ON NEXT PAGE)







ORDER

A rating of 70 percent for PTSD for the period from July 30, 2009 to April 2, 2016 is granted.

A rating in excess of 70 percent for PTSD is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


